UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February 2013 BioLineRx Ltd. (Translation of Registrant’s name into English) P.O. Box 45158 19 Hartum Street Jerusalem 91450, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F þForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes oNo þ Item 1.01. Entry into a Material Definitive Agreement On February 6, 2013, BioLineRx Ltd. (the “Company”) issued a press release announcing that it has entered into a definitive agreement with leading healthcare investor OrbiMed Israel PartnersLimited Partnership, an affiliate of OrbiMed Advisors LLC(“OrbiMed”), pursuant to which OrbiMed has agreed to purchase2,666,667 American Depositary Shares (“ADSs”), each representing ten (10) of its Ordinary Shares, and1,600,000 warrants to purchase an additional1,600,000 ADSs, at a unit price of $3.00.The warrants have an exercise price of $3.94 per warrant and are exercisable starting from the issuance date for a term of five years. The securities were offered pursuant to a prospectus as a direct placement.Copies of the press release announcing the transaction, the Subscription Agreement and the Form of Warrant are attached hereto as Exhibits 99.1, 99.2 and 99.3, respectively, and are incorporated herein by reference. Exhibit Index Exhibit 99.1 Press Release issued on February 6, 2013 Exhibit 99.2 Subscription Agreement dated February 6, 2013, between BioLineRx Ltd. and OrbiMed Israel PartnersLimited Partnership Exhibit 99.3 Form of Warrant to purchase American Depositary Shares SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BioLineRx Ltd. By: /s/Philip Serlin Philip Serlin Chief Financial and Operating Officer Date: February 6, 2013
